Citation Nr: 1529462	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for detrusor instability, interstitial cystitis.

2. Entitlement to an initial rating in excess of 10 percent for tri-compartmental osteoarthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Board remanded this matter for the scheduling of a hearing before the Board.  However, the Veteran had withdrawn his request in September 2011 and reiterated his intent to not appear for a hearing in August 2014.

The Board has reviewed the Veteran's physical claims file and file on the Virtual VA and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks increased ratings for his service-connected bilateral knee conditions and detrusor instability, interstitial cystitis.  In his March 2011 substantive appeal for detrusor instability, interstitial cystitis, he indicated that he was not able to give full answers to the August 2010 VA examiner due to his discomfort with his condition.  Thus, his assertions indicate that the August 2010 VA examination does not adequately describe his symptoms of detrusor instability, interstitial cystitis.  As such a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's disability.

In addition, in June 2015, the Veteran's representative indicated that the Veteran's VA examinations of record are old and no longer represent the current severity of the Veteran's bilateral knee condition and detrusor instability, interstitial cystitis.  Generally, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  However, the Veteran's representative appears to indicate that the Veteran's disabilities have worsened.  As such a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the current severity of his detrusor instability, interstitial cystitis.  The examiner must be provided the claims file, a copy of this remand, and access to records on Virtual VA and VBMS.  The examiner must indicate review of these items in the examination report.

All necessary testing must be completed and all symptoms described in detail.

3. Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected tri-compartmental osteoarthritis of the bilateral knees.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The examiner must be provided the claims file, a copy of this remand, and access to records on Virtual VA and VBMS.  The examiner must indicate review of these items in the examination report.

All necessary testing must be completed and all symptoms described in detail.

The examiner must conduct full range of motion studies on the knees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral knee disabilities.  Furthermore, the examiner should state whether any pain associated with the bilateral knee disabilities could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner should also specify as to whether the Veteran has chronic knee residuals consisting of severe painful motion or weakness.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Thereafter, review the claims folder to ensure that the requested development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




